NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                                      * Revised: February 10, 2009

                                        2008-1370
                               (Opposition No. 91/176,609)



                                  HOLT’S COMPANY,

                                                      Appellant,

                                           v.


                          VIRGIN ENTERPRISES LIMITED,

                                                      Appellee.




       M. Kelly Tillery, Pepper Hamilton, LLP, of Philadelphia, Pennsylvania, argued for
appellant.

      *James W. Dabney, Fried Frank Harris Shriver & Jacobson LLP, of New York,
New York, argued for appellee. With him on the brief were Victoria J.B. Doyle and
Mitchell Epner, and John F. Duffy, of Washington, DC.

Appealed from: United States Patent and Trademark Office
               Trademark Trial and Appeal Board




* Attorney’s name corrected.
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2008-1370
                            (Opposition No. 91/176,609)



                               HOLT’S COMPANY,

                                                          Appellant,

                                         v.

                         VIRGIN ENTERPRISES LIMITED,


                                                          Appellee.




                                  Judgment

ON APPEAL from the       United States Patent and Trademark Office

in CASE NO(S).           91/176,609.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MAYER, CLEVENGER, and RADER Circuit Judges )

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED February 6, 2009                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk